Citation Nr: 0827598	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  02-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had honorable active service from February 1947 
to February 1950, from October 1950 to December 1951, and 
from July 1952 to January 1961.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the veteran's claim for a TDIU.  

The Board remanded this case in February 2004, January 2005 
and December 2007.

In December 2007, the Board advanced this case on the docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are cervical 
spine fracture with arthritis and disc disease, rated as 40 
percent disabling; and chondromalacia patella of the right 
knee with probable patellar tendon rupture, rated as 20 
percent disabling; for a combined schedular rating of 50 
percent.  

2.  The case presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The veteran is entitled to consideration of an extra-
schedular TDIU evaluation for hypertension.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims he is unable to obtain or maintain 
substantially gainful employment because of the severity of 
his service-connected cervical spine and right knee 
disabilities and, therefore, is entitled to a TDIU.  For the 
reasons set forth below, the Board finds that the evidence 
supports his claim in that there is sufficient indication 
this case warrants extra-schedular consideration.  

The veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the veteran's disabilities may 
be considered under subjective criteria.  If the veteran is 
unemployable by reason of his disabilities, 
occupational background, and other related factors, an 
extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In this case, the veteran's service-connected 
disabilities are cervical spine fracture with arthritis and 
disc disease, rated as 40 percent disabling; and 
chondromalacia patella of the right knee with probable 
patellar tendon rupture, rated as 20 percent disabling.  The 
combined schedular rating for his service-connected 
disabilities is 50 percent.  See 38 C.F.R. § 4.25 (the 
combined ratings table).  Thus, the minimum percentage 
requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are 
not met.

Nevertheless, the veteran meets the requirements for a TDIU 
on an extra-schedular basis as the evidence shows that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, render him 
incapable of obtaining or retaining substantially gainful 
employment.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 
15 Vet. App. 1, 10 (2001).  

According to the June 1999 VA examiner, the veteran worked as 
a heavy equipment operator and a petroleum technician.  At a 
December 2001 examination, he indicated that he was a truck 
driver but he retired from full-time work in 1970.  After 
that, he had part-time jobs as a minister, painter, carpenter 
and delivery driver.  In an August 2007 statement, the 
veteran reported that he stopped working as a painter in 
1995.  Nevertheless, the August 2006 VA examination report 
notes that he stopped working as a delivery driver in 1999 as 
he could not shift the truck into gear due to his service-
connected right knee.

With respect to his education, he indicated that the highest 
grade in school that he completed was the 10th grade.  He 
reported no other education or training.  Indeed, as his 
post-service jobs demonstrate, he found work as a laborer.  
In this regard, at his January 2008 VA examination, post 
three remands, the veteran indicated that he has no typing or 
computer skills and that it would be difficult for him to 
find sedentary employment due to a lack of adequate skills.  

Medical evidence also supports the veteran's claim.  In 
August 2006 and January 2008 VA examination reports and the 
April 2008 addendum report, two VA examiners concluded that 
the veteran's service-connected disabilities were the primary 
reason that he was not employed.

The August 2006 examiner opined that his service-connected 
neck condition prevented him from working in any capacity.  
Based on this opinion, the Board remanded his claim for a VA 
general medical examination to determine the effect of his 
service-connected disabilities on his employability.

The January 2008 examiner opined that it is at least as 
likely as not that the veteran's individual employability is 
due to or related to his service-connected disabilities.  The 
examiner also stated that any further specification would be 
merely speculative.  In response, the RO requested an 
addendum for the examiner to explain the medical reasons why 
the service-connected disabilities alone cause 
unemployability.  In an April 2008 addendum, the examiner 
reiterated that the veteran was unemployable solely due to 
his service-connected disabilities except for sedentary 
employment if such employment would be available in the 
absence of any specific skills.  So, in essence, this 
examiner ultimately determined the veteran's service-
connected disabilities precluded him from performing the jobs 
he has had since his discharge from the military in 1961.

To date, the RO has not referred the veteran's claim to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of a TDIU 
on an extra-schedular basis.  Because the medical evidence 
confirms the veteran's service-connected cervical spine 
disability and right knee disorder preclude him from working 
at his prior jobs since he was in the military, his case must 
be referred to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service for 
consideration of a TDIU on an extra-schedular basis.  
38 C.F.R. § 4.16(b).  Although he apparently is able to work 
at a sedentary job, there is no indication he has had any 
prior training or experience required to obtain and maintain 
that type of job.  In fact, it is worth reiterating that VA 
regulations specifically provide that if he is unemployable 
by reason of his service-connected disabilities, occupational 
background and other related factors, an extra-schedular 
total rating may be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).  And such 
is the case here.

The Board, however, is precluded from assigning a TDIU on an 
extra-schedular basis in the first instance.  Bowling.  The 
Court has held that the authority to assign extra-schedular 
ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board, in the first 
instance, and that the correct course of action for the Board 
where it finds entitlement to an extra-schedular evaluation 
is present is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) [and 
4.16(b)].  See also VAOGCPREC 6-96 (concluding the Board 
would have jurisdiction to consider the issue of entitlement 
to an extra-schedular rating if raised in connection with an 
increased rating claim, but that the Board should remand the 
issue if it is determined that further action by the RO is 
necessary); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(declining to overrule the holding in Floyd as to the initial 
assignment of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1)).

For these reasons and bases, the Board finds that the veteran 
meets the requirements for consideration of a TDIU on an 
extra-schedular basis.  In light of this favorable outcome, 
there is no need to discuss whether VA has satisfied its 
duties to notify and assist him with his claim pursuant to 
the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 
5100 et seq.


ORDER

Entitlement to consideration of an extra-schedular evaluation 
for a TDIU is warranted; to that extent, the appeal is 
granted.


REMAND

Having determined the veteran is entitled to extra-schedular 
consideration for a TDIU, the Board has no discretion and 
must refer this case to the Under Secretary for Benefits or 
to the Director of Compensation and Pension Service.  See 
Bowling; Floyd.

Accordingly, this claim is REMANDED for the following action:

1.  Refer the veteran's TDIU claim to the 
Under Secretary for Benefits or to the 
Director of Compensation and Pension Service 
for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b).

2.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations.  The veteran and his 
representative must be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


